Opinion of the Court

PER CURIAM:
At his general court-martial1 held in Germany, the appellant was represented by a civilian defense counsel, Mr. Samuel G. Cohen of Maine. An assigned trial defense counsel also served, though the record shows that the active representation at all trial stages was performed by the civilian attorney. The record further reveals no attempt to serve Mr. Cohen (despite the availability of his address) with the post-trial review; however, it was served on the detailed military counsel who made no response. By affidavit, Mr. Cohen stated to the court below that he expected to complete the job he was contractually, morally, and ethically bound to finish, but that the Government has not accorded him the right to do so.
Pursuant to United States v. Iverson, 5 M.J. 440 (C.M.A.1978), the Government may not improperly interrupt an established attorney-client relationship. Iverson will not allow “substitution of counsel” under United States v. Goode, 1 M.J. 3 (C.M.A.1975), “for [mere] administrative convenience.” United States v. Edwards, 9 M.J. 94, 95 (C.M.A.1980); cf. United States v. Jeanbaptiste, 5 M.J. 374 (C.M.A.1978).
Failure to serve civilian counsel with the post-trial review in this case did not permit him to fulfill his roles under United States v. Palenius, 2 M.J. 86 (C.M.A.1977) and United States v. Goode, supra, and this *71failure cannot be dismissed as nonprejudicial. United States v. Elliott, 11 M.J. 1 (C.M.A.1981). The decision of the United States Army Court of Military Review is reversed, 9 M.J. 539, and the action of the convening authority is set aside. The record is returned to the Judge Advocate General of the Army for remand to a convening authority for a new action to be taken after compliance with the mandate of United States v. Goode, supra, in accordance with this opinion.

. Tried before military judge sitting alone, the accused was found guilty of a Charge and three specifications of sodomy and was sentenced to a dishonorable discharge, confinement at hard labor for 3 years, total forfeitures and reduction to E 1. The convening authority approved the sentence. After an affirmance by the Army Court of Military Review, we granted appellant’s petition for review. 9 M.J. 198 (1980).